DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed December 20, 2021, have been fully considered. The following rejections and/or objections constitute the complete set presently being applied to the instant application.
In light of the amendments to the claims and the statements in the FitzGerald declaration filed December 20, 2021, the prior art rejections and double patenting rejections have been withdrawn and new grounds of rejections are set forth below

Response to Amendment

The declaration under 37 CFR 1.132 filed December 20, 2021 by Benjamin M Yeh was insufficient to overcome the prior art rejection because: the declaration summarizes the state of the field and then concludes that tantalum oxide particles having an average diameter of 3.1 nm showed surprising and unexpected results. No experimental evidence in support of these statements was provided and therefore the evidence contained therein was not sufficient to patentably distinguish the claims.

The declaration under 37 CFR 1.132 filed December 20, 2021 by Paul FitzGerald discusses data from Investigative Radiology, 51(12), December 2016 by FitzGerald et al. (cited on an IDS filed May 27, 2020, not relied on the in rejections set forth in the previous Office Action) with that of the instant application, explaining that the particles in this reference do not show the three exponential phases that were observed for the particles according to the claimed invention. This reference was not used to reject the claims but the amendments to claims and the evidence of record establish that the previously applied prior art are not sufficient to direct one of ordinary skill in the art to the claimed, functionally defined subject matter. The amended claims are not patentable for the reasons set forth below

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28, 29 and 35 – 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. new matter rejection.
The previously presented structural limitation of polydisperse nanoparticles with a nominal nanoparticle size of 3.1 – 3.5 nm with a standard deviation of 0.5 nm has been replaced by lengthy limitations defining the particle size solely by function and that newly added language constitutes new matter. 
The only basis for the newly added functional limitations appears to be the data shown in figure 8 of the instant disclosure, which appear to arise from carboxybetaine coated tantalum oxide particles with a nominal size of ~ 3.1 to 3.5 nm with a standard deviation of ~ 0.5 and a size range of ~ 2.1 to 4.5 nm (¶ [0056] of the PGPub of the instant application). The data in figure 8 compares the behavior with iopromide. However, the curve shows three exponential phases, and the functional limitations of claims 28 and 38 only requires two phases and that is not the behavior exhibited by figure 8. The number of exponential phases used to describe a curve are separate, an
A curve described by 3 exponents is not a subset of those described by 2 exponents, as the curves are distinct from one another and it is different from, for example, a composition comprising ingredients A, B and C being a subset of compositions comprising just ingredients A and B. Therefore, the recitation of claims 28 and 38 of a mass concentration over time having just 2 exponential processes constitutes new matter as the only mass concentration discloses in the application as 
New claims 41 and 42 adds in a third exponential process as shown in figure 8 but this claims still contains new matter as the breadth of the exponential functions for the contrast agent is broader than the disclosure as originally filed. Figure 8 only shows specific values for the exponential phases, 1 relating to distribution and 2 related to elimination, and the claims are broader in definition (the distribution half life exceeds that of iopromide and a half-life consistent with renal clearance for the elimination phases). The third exponential process could be an additional distribution phase that is less than the distribution half-life of iopromide.
There was no indication of the disclosure of filed as to manipulation of the particle size distribution such that a sufficient fraction of the particles were sized in such a manner than any distribution phase half-life exceeding that of iopromide had been contemplated. Only particles of a particular size distribution resulting in the specific distribution and elimination behavior shown in figure 8 was disclosed in the application as originally filed. 
The currently presented functional language, even when a three exponential process as shown in figure 8 is required, broadens the scope of the possible particulate contrast agents that could be administered beyond that which was disclosed in the application as originally filed. 
Claims 28 and 38 each require comparison of the values with a “comparable subject”. A comparison was carried out and iopromide administered and data collected to generate figure 8, but the disclosure as originally filed does not disclose any 
The dependent claims fall therewith.
The size ranges of claims 36, 37, 39 and 40 also constitute new matter. The only recitations of the endpoints of 3.1 and 3.5 nm is as part of the range for the nominal size of the nanoparticles. ¶ [0027] indicates that “nominal nanoparticle size” refers to the mode of the size distribution, and therefore reflects the value which occurs the most often. Such a number indicates nothing about the percentage of particles in a sample that are larger or smaller than the recited value are those that would meet the functional limitation of the independent claim.
If Applicant is in disagreement with the Examiner regarding support for the amended claims, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 112 – Written Description

Claims 28, 29 and 35 – 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

The contrast agent to be administered is almost solely defined by function as while dependent claims 36, 37, 39 and 40 contain size ranges, the ranges are broad, and no other structural limitations beyond the tantalum oxide core with carboxybetaine coating are required by the claims.
Figure 8 of the disclosure as originally filed appears to meet the functional limitations of claims 41 and 42, showing three different exponential phases for the administered tantalum oxide particles coated with carboxybetaine, a distribution t1/2 that was shorter than for iopromide and two elimination t1/2’s that were longer and shorter than the single t1/2 reported for iopromide. It appears that this data is from the particles whose properties were stated at ¶ [0056] of the PGPub of instant application, that had a nominal size of ~ 3.1 to 3.5 nm with a standard deviation of ~ 0.5 with a size range of ~ 2.1 to 4.5 nm. Based on the definitions found at ¶ [0027] of the PGPub of the instant application, this means that the mode (size that is present most often) of the contrast agent particles administered is within the range of ~ 3.1 to 3.5 nm as the nominal nanoparticle size is defined as the mode of the particle size distribution. Based on the definition of size range and associated terms in the same ¶ [0027], a “large majority” of the particles are larger than ~ 2.1 nm while a “large majority” of the particles are smaller than 4.5 nm. That approximately 90-95% of the particles are above or below the size cutoff is not a limiting definition of these terms. These parameters do not uniquely describe a particle size distribution as various possible population of particles will have a mode of ~ 3.1 to 3.5 nm with a standard deviation of 0.5 nm and the large majority of the particles being ~ 2.1 to 4.5 nm in size. It appears that the experiments were carried out with a single composition of nanoparticles and not different populations of particles that had the same value for these parameters. Whatever the particular particle size distribution was, the administered carboxybetaine coated tantalum oxide particles is a single species of contrast agent that falls within the scope of the functional limitations of the instant claims of having three exponential phases with appropriate values.
No contrast agents that show only two exponential phases for the mass concentration over time as required by claims 28, 29 and 35 – 40 were set forth in the disclosure as originally filed.
The FitzGerald declaration filed December 20, 2021 references the document Investigative Radiology, 51(12), December 2016 by FitzGerald et al. (a reference that was cited on an IDS filed May 27, 2020). Carboxybetaine coated nanoparticles were prepared and administered just as in the instant disclosure. Page 8, col 1, ¶ 2 indicates that the prepared particles had an average particle size by volume Zeffective of 3.1 nm with a narrow particle size distribution, defined to be a standard deviation of approximately 0.5 nm. The mean and mode of a particle size distribution are only the same for a symmetrical particle size distribution, but given the stated narrow size distribution/stated standard deviation, this indicates that the mean and mode are likely to have similar values. This renders the physical characteristics of the particles of FitzGerald-2016 similar to those that were disclosed in the instant application. It is noted that sizes of 3.03 and 3.05 nm were reported for particles pre- and post-autoclaving (p 8, col 2, ¶ 1), that could be slightly smaller than studied in the instant disclosure, but still seemingly quite close to the size of the particles used in the instant application. As shown in supplemental figure 8-2, reproduced and discussed in greater detail in the FitzGerald declaration of December 20, 2021, these particles only exhibit two exponential phases when cleared from the blood. It is not clear how the t1/2 values for these exponential phases compare to those of iopromide or if they are indicative of renal clearance as required by the claims. Paragraph 16 of the December 20, 2021 FitzGerald declaration states that these materials behaved similarly to iodinated molecules but what was meant by “similar” was defined further. The third exponential phase of the particle of the instant application is not present, which was the main point of this declaration. But while the mode and size range of the carboxybetaine coated tantalum oxide nanoparticles of the FitzGerald reference are not reported, the particles appear similar in size and size distribution to those used in the instant disclosure that generated different mass concentration versus time behavior. 
The declarations indicate the importance of the second elimination phase to the functioning of these materials as blood pool contrast agents. That such similar particles, with the same core and shell and similar particle size distributions do not have the same function indicates that the invention is characterized by factors not reasonably predictable to one of ordinary skill in the art, necessitating additional evidence to show possession. The narrowest claims do not come close to excluding the highly similar compositions of a reference such as FitzGerald that apparently do not have the required functions of three exponential phases and behavior different from that of iopromide. Therefore, the single disclosed species of particles in the original disclosure does not constitute a representative number of species within the claimed genus and the written description requirement has not been fully satisfied. The dependent claims do not provide sufficient structure and/or other limitations to limit the scope of the claims such that the material that was reduced to practice with the claimed functionality forms a representative number of specie within the genus.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 29 and 35 – 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Not all species encompassed by a claim need be disclose and the written description requirement can be met by the disclosure of a representative number of species within the genus. An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). For inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. See MPEP 2163 for a more exhaustive discussion of the written description requirement.

Figure 8 of the disclosure as originally filed appears to meet the functional limitations of claims 41 and 42, showing three different exponential phases for the administered tantalum oxide particles coated with carboxybetaine, a distribution t1/2 that was shorter than for iopromide and two elimination t1/2’s that were longer and shorter than the single t1/2 reported for iopromide. It appears that this data is from the particles whose properties were stated at ¶ [0056] of the PGPub of instant application, that had a nominal size of ~ 3.1 to 3.5 nm with a standard deviation of ~ 0.5 with a size range of ~ 2.1 to 4.5 nm. Based on the definitions found at ¶ [0027] of the PGPub of the instant application, this means that the mode (size that is present most often) of the contrast agent particles administered is within the range of ~ 3.1 to 3.5 nm as the nominal nanoparticle size is defined as the mode of the particle size distribution. Based on the definition of size range and associated terms in the same ¶ [0027], a “large majority” of the particles are larger than ~ 2.1 nm while a “large majority” of the particles are smaller than 4.5 nm. That approximately 90-95% of the particles are above or below the size cutoff is not a limiting definition of these terms. These parameters do not uniquely describe a particle size distribution as various possible population of particles will have a mode of ~ 3.1 to 3.5 nm with a standard deviation of 0.5 nm and the large majority of the particles being ~ 2.1 to 4.5 nm in size. It appears that the experiments were carried out with a single composition of nanoparticles and not different populations of particles 
No contrast agents that show only two exponential phases for the mass concentration over time as required by claims 28, 29 and 35 – 40 were set forth in the disclosure as originally filed.
The FitzGerald declaration filed December 20, 2021 references the document Investigative Radiology, 51(12), December 2016 by FitzGerald et al. (a reference that was cited on an IDS filed May 27, 2020). Carboxybetaine coated nanoparticles were prepared and administered just as in the instant disclosure. Page 8, col 1, ¶ 2 indicates that the prepared particles had an average particle size by volume Zeffective of 3.1 nm with a narrow particle size distribution, defined to be a standard deviation of approximately 0.5 nm. The mean and mode of a particle size distribution are only the same for a symmetrical particle size distribution, but given the stated narrow size distribution/stated standard deviation, this indicates that the mean and mode are likely to have similar values. This renders the physical characteristics of the particles of FitzGerald-2016 similar to those that were disclosed in the instant application. It is noted that sizes of 3.03 and 3.05 nm were reported for particles pre- and post-autoclaving (p 8, col 2, ¶ 1), that could be slightly smaller than studied in the instant disclosure, but still seemingly quite close to the size of the particles used in the instant application. As shown in supplemental figure 8-2, reproduced and discussed in greater detail in the FitzGerald declaration of December 20, 2021, these particles only exhibit two 1/2 values for these exponential phases compare to those of iopromide or if they are indicative of renal clearance as required by the claims. Paragraph 16 of the December 20, 2021 FitzGerald declaration states that these materials behaved similarly to iodinated molecules but what was meant by “similar” was defined further. The third exponential phase of the particle of the instant application is not present, which was the main point of this declaration. But while the mode and size range of the carboxybetaine coated tantalum oxide nanoparticles of the FitzGerald reference are not reported, the particles appear similar in size and size distribution to those used in the instant disclosure that generated different mass concentration versus time behavior. 
The declarations indicate the importance of the second elimination phase to the functioning of these materials as blood pool contrast agents. That such similar particles, with the same core and shell and similar particle size distributions do not have the same function indicates that the invention is characterized by factors not reasonably predictable to one of ordinary skill in the art, necessitating additional evidence to show possession. The narrowest claims do not come close to excluding the highly similar compositions of a reference such as FitzGerald that apparently do not have the required functions of three exponential phases and behavior different from that of iopromide. Therefore, the single disclosed species of particles in the original disclosure does not constitute a representative number of species within the claimed genus and the written description requirement has not been fully satisfied. The dependent claims do not provide sufficient structure and/or other limitations to limit the scope of the claims such 

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 29 and 35 – 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the claims cannot be determined as what constitutes a “sufficient fraction of particles large enough to remain in the blood pool and small enough to be excreted by the kidney sufficient to result in a mass concentration over time” in a “comparable subject” as required by the claims has not been adequately defined. This language is present in each of the independent claims 28 and 38. Neither the claims nor the specification provide any guidance as to what amounts of what sized particles that would not have such function are permitted to be present in the administered material. Does the amount required to be sufficient vary based on the uniformity or lack thereof of the particle size of the contrast agent and/or the total 
What half-life values are consistent with renal clearance is also not clear as such values will vary depending on the size and nature of the material to be cleared by the kidneys and factors such as the state of the kidney (a healthy or diseased kidney). The values that are consistent with renal clearance do not appear to be linked in the claim to what would be expected values for clearance of the contrast agent, just vales for renal clearance of any materials. 
The values are defined relative to iopromide that would “occur for a comparable subject” but this term is not defined by the claims or specification. In explaining the distribution and elimination phases, reference is made to volumes of distribution. Is it these parameters that define what would be a comparable subject? How close would such values need to be for them to be deemed “comparable”? Or does comparable mean a subject of the same sex with the same general state of health (e.g., not suffering from kidney disease)? The basis for the determination of being a comparable subject and how close whatever the basis for comparison must be has not been set forth in either the claims or the specification. Therefore, how one could determine the ‘baseline’ values for comparison of the contrast agent in the comparable subject is not clear, which also renders the metes and bounds of the claim unclear.

Please clarify.

Claims 35, 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each claim recites the limitation "the contrast agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.